*492ORDER
PER CURIAM.
Jerry Houston was convicted by jury of first-degree statutory sodomy and then sentenced as a prior and persistent offender to serve a thirty-year prison term. On appeal, he contends the trial court plainly erred in allowing the prosecutor to comment, during closing argument, regarding his failure to testify at trial.
Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).